Citation Nr: 0515103	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  05-11 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the reduction in the rating for the veteran's 
service-connected bilateral hearing loss from 10 percent to 
noncompensably (zero percent) disabling, based on clear and 
unmistakable error (CUE), was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel





INTRODUCTION

The veteran served on active duty from August 1941 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which effectuated a proposed reduction in 
the disability rating for the veteran's service-connected 
bilateral hearing loss from 10 percent to noncompensably 
(zero percent) disabling, based on a finding of CUE in a 
November 2003 rating decision that granted service connection 
for this disorder and assigned an initial 10 percent 
disability rating thereto.  The veteran filed a timely appeal 
to the RO's rating reduction.

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2004).  


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The statutory or regulatory provisions extant at the time 
of the November 2003 rating decision were incorrectly applied 
by the RO.

3.  Correctly applying the laws and regulations in effect at 
the time of the RO's November 2003 rating decision to the 
results of VA audiometric testing conducted in November 2002 
shows that the veteran's bilateral hearing loss warranted a 
noncompensable (zero percent) disability rating.





CONCLUSION OF LAW

The RO properly reduced the rating for the veteran's service-
connected bilateral hearing loss from 10 percent to 
noncompensably (zero percent) disabling, based on clear and 
unmistakable error. 38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.105(a),(e), 3.344, 4.85, 
Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The increased initial disability rating issue on appeal was 
first raised in a notice of disagreement submitted in 
response to the VA's notice of its decision on a claim.  
Under 38 U.S.C. § 5103(a), VA, upon receipt of a complete or 
substantially complete application, must notify the claimant 
of the information and evidence necessary to substantiate the 
claim for benefits.  However, in this case the increased 
initial disability rating issue on appeal did not stem from 
an application for benefits, but rather stemmed from a notice 
of disagreement to the initial disability rating assigned by 
a VA rating decision.  Under 38 U.S.C. § 7105(d), upon 
receipt of a notice of disagreement in response to a decision 
on a claim, the "agency of original jurisdiction" must take 
development or review action it deems proper under applicable 
regulations and issue a statement of the case if the action 
does not resolve the disagreement either by grant of the 
benefits sought or withdrawal of the notice of disagreement.  
If, in response to notice of its decision on a claim, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-03.  

The Board notes that the February 2005 statement of the case 
(SOC), as well as letters sent to the veteran, informed him 
of the information and evidence needed to substantiate his 
increased initial disability rating claim.  The SOC informed 
the veteran of the regulation governing increased ratings.  
Furthermore, all the pertinent evidence is already of record.  
In light of the above, further development in this regard 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  The VA has satisfied its 
obligation to notify.  

Additionally, the veteran does not allege, nor does the 
record reflect, that there exists outstanding evidence 
relevant to the issue of entitlement to increased initial 
disability rating.  As such, the Board finds the VA's duty to 
assist in this case has been met.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider his claim for this benefit.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

A review of the procedural history of this case reveals that 
in November 2003, the RO issued a rating decision in which it 
granted the veteran's claim for service connection for 
bilateral hearing loss.  The only audiometric testing results 
available at the time of this decision consisted of the 
results of a VA audiological examination conducted in 
November 2002.  In the narrative portion of the rating 
decision, the RO set forth the results of this testing, and 
informed the veteran that "We have assigned a noncompensable 
zero percent disabling evaluation for your condition based 
upon your recent VA hearing test.  To calculate your hearing 
loss, we take your test results and apply it in a chart, 
which then tells us that your hearing loss is 0 percent."  
However, in the decision section of this same rating 
decision, the RO indicated that service connection for 
bilateral was granted "with an evaluation of 10 percent..."

In January 2004, the RO issued another rating decision on 
this matter.  At that time, the RO stated that a review of 
its prior rating decision revealed that a clear and 
unmistakable error had been made in assigning a 10 percent 
initial disability rating for bilateral hearing loss.  The RO 
noted that while the narrative portion of the rating set 
forth the correct audiometric testing results from the 
November 2002 VA examination, and correctly informed the 
veteran that these results warranted a noncompensable (zero 
percent) rating under the VA Schedule for Rating 
Disabilities, the RO had incorrectly assigned a 10 percent 
rating in this same decision.  The RO also noted that 
applying the Schedule for Rating Disabilities to the 
objective numerical results of this audiometric testing 
clearly showed that no more than a noncompensable rating was 
warranted.

As a result, in the January 2004 rating decision the veteran 
was formally notified that the RO proposed to reduce the 
evaluation for said disorder.  The Board finds that this 
rating decision and its accompanying cover letter complied 
with the provisions of 38 C.F.R. § 3.105(e), which requires, 
inter alia, notification of the proposed reduction in 
evaluation, a statement of the facts and reasons for such 
reduction, such as recent improvement in physical condition, 
and an opportunity to submit evidence indicating that the 
reduction should not be made.  The Board further notes that 
since the veteran's 10 percent rating for this disorder had 
not been in effect for at least five years, the provisions of 
38 C.F.R. § 3.344(a), which sets forth certain regulatory 
requirements which must be complied with before evaluations 
which have been in effect for five or more years may be 
reduced, is not for application.  See 38 C.F.R. § 3.344(c), 
Brown v. Brown, 5 Vet. App. 413, 417 (1993).  In any case, 
the Board observes that the veteran is not contending that 
the rating reduction was in any way procedurally deficient.

In April 2004, following the expiration of the 60-day 
response period provided to the veteran for responding to the 
reduction proposal, the RO issued a rating decision 
effectuating the proposed reduction in the rating for the 
veteran's service-connected bilateral hearing loss from 10 
percent to noncompensably (zero percent) disabling, based on 
clear and unmistakable error.  This veteran then appealed 
this decision.

Pursuant to 38 C.F.R. § 3.105(a) (2004), "Previous 
determinations which are final and binding, including 
decisions of ... degree of disability ... will be accepted as 
correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended."  

In order to establish clear and unmistakable error, it must 
be established that:  (1) either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made"; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).

Thus, in order to determine whether the November 2003 rating 
decision contained clear and unmistakable error, the Board 
must review the evidence which was of record at the time of 
the November 2003 rating decision.

The only medical evidence relevant to the level of severity 
of the veteran's hearing loss disability of record at the 
time of the November 2003 rating decision consisted of the 
results of VA audiometric testing conducted in November 2002, 
as noted above.  At that time, puretone thresholds, in 
decibels, were found to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
40
70
LEFT
25
35
30
65
75

Puretone threshold levels averaged 43 decibels for the right 
ear and 51 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 96 percent in the left ear.  The examiner 
rendered a diagnosis of sensorineural hearing loss, 
bilateral.

The relevant laws and regulations extant at the time of the 
November 2003 rating decision were the same as they are at 
present.  Essentially, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests, together with the average 
hearing threshold levels as measured by pure tone audiometry 
tests in the frequencies 500, 1,000, 2,000, 3,000 and 4,000 
cycles per second.  To evaluate the degree of disability for 
bilateral service connected hearing loss, the rating schedule 
has established eleven (11) auditory acuity levels, 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85(h), Table 
VI (2003).  The assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992); 

Applying 38 C.F.R. § 4.85, Table VI to the results of the 
audiological testing in November 2002 results in level I 
hearing in the right ear and level I hearing in the left ear.  
Applying these numeric designations to determine the 
percentage evaluation for hearing impairment found in Table 
VII, level I hearing in the right ear and level I hearing in 
the left ear warranted a noncompensable (zero percent) rating 
under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2003).

Thus, the Board finds that the RO's assignment of a 10 
percent rating in the November 2003 rating decision 
constituted clear and unmistakable error, as "the statutory 
or regulatory provisions extant at the time were incorrectly 
applied."  Correctly applying these statutory or regulatory 
provisions resulted not in a 10 percent rating, but rather a 
noncompensable (zero percent) rating.  Once the RO realized 
its error, it properly took steps to correct this mistake, 
and all of the procedural safeguards for reducing ratings, as 
contained in 38 C.F.R. § 3.105(e), were fully complied with.  
Thus, the Board finds that the reduction from 10 percent to 
noncompensably (zero percent) disabling for the veteran's 
service-connected bilateral hearing loss, based on CUE, was 
proper, and the veteran's appeal must be denied.

As a final note, the Board acknowledges the veteran's 
contentions, as set forth in his October 2004 notice of 
disagreement (NOD), to the effect that he had recently 
undergone audiometric testing at the Dayton, Ohio VA Medical 
Center, and that "it will show that my hearing loss is bad 
enough to merit compensation."  The Board has reviewed these 
test results, dated in May 2004, as well as the results of 
subsequent audiometric testing conducted at the Dayton VAMC 
in December 2004.  The Board observes that applying the 
numeric results from both of these examinations to determine 
the percentage evaluation for hearing impairment under 
38 C.F.R. § 4.85, DC 6100 again results in a noncompensable 
evaluation for the veteran's bilateral hearing loss.


ORDER

The reduction from 10 percent to noncompensably (zero 
percent) disabling for the veteran's service-connected 
bilateral hearing loss, based on clear and unmistakable 
error, was proper, and thus the veteran's appeal is denied.




	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


